Case 5:19-mj-01775 Document 2 Filed on 08/10/19 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Toby Aristole GBEH II
I, Julio Valdez, declare and state as follows:

1. On August 9, 2019, at approximately 6:15 a.m., a Border Patrol Agent (BPA) was working his assigned duties at
the U.S. Border Patrol Checkpoint located on Interstate Highway 35. The BPA observed a black Tractor hauling a white
trailer approach his location at primary inspection and conducted an immigration inspection. The driver, later identified
as Toby Aristotle GBEH II, claimed to be a U.S. citizen. The driver gave consent to a VACIS scan, which revealed
several anomalies within the sleeper area of the tractor. The tractor was referred to secondary for further inspection.

2. At secondary inspection, GBEH II gave consent to a search of the cabin area and three subjects were discovered
hiding. All three subjects admitted to being illegally in the United States.

3. GBEH II was read his Miranda Rights by BPA. GBEH II waived his rights to have an attorney present during
questioning. A BPA took a sworn statement from GBEH Ii. GBEH II stated that he did not have any knowledge of the
three subjects that were found hiding inside the tractor. GBEH I] claimed that he did not know how the subjects got
inside the tractor. ¥
4, The material witnesses, Rodolfo Alberto CRUZ-Tovar and Miguel RODRIGUEZ-Alamilla, claimed to have
illegally entered the United States by wading across the Rio Grande River near Laredo, Texas on August 7, 2019. The
subjects claimed that they made arrangements with an unknown male in Mexico to be smuggled into the United States.
CRUZ-Tovar stated that he paid $8,000.00 USD and that his final destination was Dallas, Texas. RODRIGUEZ-Alamilla
stated that he paid $1,000.00 USD and that his final destination was Houston, Texas. The subjects claimed that after they
crossed the river (Rio Grande River), they were driven to an abandoned house. The subjects stated that days later, they
were picked up driven to a gas station where the tractor trailer located. Once at the gas station, the subjects were
instructed get inside the tractor. CRUZ-Tovar stated that GBEH II saw him (CRUZ-Tovar) board the tractor.

5. The material witnesses were shown a six person photo lineup and positively identified GBEH II as the driver of
the tractor trailer. .

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 10th day of August, 2019 at Laredo, Texas. x ye

Julio Valdez

Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, I find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer,

Executed on at

 

Sam Sheldon
United States Magistrate Judge
